Citation Nr: 1219580	
Decision Date: 06/04/12    Archive Date: 06/13/12

DOCKET NO.  10-18 397	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for heart disease, including as secondary to hypertension.


REPRESENTATION

Appellant represented by:	Connecticut Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J Fussell

INTRODUCTION

The Veteran had active duty service from July 1951 to June 1955.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran testified at a hearing in November 2009 before a Decision Review Officer.  He was afforded a June 2010 videoconference hearing before a Veterans Law Judge (at which time it was agreed to advance the case on the docket, page two of the transcript of that hearing).  The hearing transcripts are associated with the record.  

A July 2010 Board decision granted service connection for post-traumatic stress disorder (PTSD) but remanded claims for service connection for: (1) residuals of a gunshot wound to the left shoulder; (2) bilateral hearing loss; (3) bilateral tinnitus; (4) hypertension; (5) heart disease, including as secondary to hypertension; (6) residuals of cold injuries of the hands; and (7) residuals of cold injuries of the feet. 

The Board grant of service connection for PTSD was effectuated by an August August 2010 rating decision.  Subsequently, a March 2012 rating decision granted service connection for: (1) a scar as a residual of a gunshot wound of the left sholder; (2) bilateral hearing loss; (3) bilateral tinnitus; (4) residuals of cold injuries of each hand; and (5) residuals of cold injury both feet.  The Veteran has not disagreed with the initial ratings assigned or the effective dates.  As there is no jurisdiction conferring Notice of Disagreement (NOD) to the downstream elements of effective date or compensation level, no such issues are now in appellate status.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  

Thus, the issues remaining for appellate consideration are as stated on the title page. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Pursuant to 38 C.F.R. § 20.700(a) (2011), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  Also, a veteran is entitled to a hearing before a Veterans Law Judge, either in person, or via video conference in lieu of an in-person hearing, if he so chooses.  38 U.S.C.A. § 7107(b) (West 2002); 38 C.F.R. § 20.700 (2011).  

In May 2012, the Board informed the Veteran that the Veterans Law Judge that presided over his June 2010 videoconference is no longer employed by the Board and that he had the right to another hearing conducted by a Veterans Law Judge, who will ultimately decide his appeal.  

Later in May 2010, the Veteran responded that he desired a videoconference.  To ensure due process, this case is REMANDED to the RO for the following: 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited handling is requested.)

Schedule the Veteran for a videoconference hearing before a Veterans Law Judge, Board of Veterans' Appeals.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

